Title: To James Madison from Rembrandt Peale, 11 June 1809
From: Peale, Rembrandt
To: Madison, James


Sir
Philadelphia June 11th. 1809.
Having just learned by the National Intelligencer that the Enterprise will sail without delay, my fear of appearing importunate is overruled by my fevered anxiety to enter upon the glorious undertaking which has been offered to my Ambition & love of my Art. If it is not possible I must be satisfied—but if it is possible to profit by this opportunity for me & my family to pass unmolested into France, I should consider myself most fortunate indeed, & under the greatest obligations. Besides the encouragement to the American Artist, & the zeal with which I solicit the favour, permit me to repeat that all my labours—my best exertions—are engaged for my Country, for which I am to select Examples of the successful cultivation of Art & Science, not only as specimens of Art & Images for Biography, but as incitements to the rising talents of our Country. With assurances of sincere devotion to your commands should you favour me with them, I remain Sir Yours respectfully
Rem: Peale
